Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 1 of 15
                                                                                            8/2312019 2:45 PM
                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                      Envelope No. 36234988
                                                                                         By. Wanda Chambers
                                                                                     Filed:8/23/2019 2:45 PM

                                  No.   2019-59294

PN2-1445 LTD.,                                       IN THE DISTRICT COURT OF

             Plaintiff,

VS.                                                     HARRIS COUNTY, IEXAS

THE HANOVER INSURANCE
COMPANY AND
MASSACHUSETTS BAY
INSURANCE COMPANY;

             Defendants.                              281st JUDICIAL DISTRICT

                          PLAINTIFF
                                  ' S ORIGINAL PETITION

      COMES NOW Plaintiff PN2-1445 LTD., complaining of Defendants The

Hanover Insurance' Company and Massachusetts Bay Insurance Company, and

respectfully shows as follows:

                    DISCOVERY CONTROL PLAN REQUIRED

       1.    This case should be governed by Discovery Control Plan Level 3.

                                        PARTIES

      2.     Plaintiff PN2.1445 LTD.,("PN2") is a Texas limited partnership with its

principal place of business in Houston, Texas.

       3.    Defendant The Hanover Insurance Company ("Hanover") is an insurance

company organized under the laws of the State of Delaware. It may be served through its

registered agent for service of process, CT Corporation System, 1999 Bryan Street, Suite

900,Dallas, Texas, 75201-3136.




                                 Defendants' Exhibit A
                                 to Notice of Removal
Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 2 of 15




       4.      Defendant Massachusetts Bay Insurance Company ("Massachusetts Bay")

is an insurance company organized under the laws of the State of Massachusetts. It may

be served through its registered agent for service of process, CT Corporation System,

1999 Bryan Street, Suite 900, Dallas, Texas,75201-3136.

                             JURISDICTION AND VENUE

       5.     This Court has jurisdiction over the Defendants named herein because,

upon information and belief, the Defendants:

             (a)      have, at all material times, conducted business, including insurance
                      business, in the State ofTexas;

             (b)     have contracted with a Texas resident;

             (c)     have committed a tort in the State of Texas;

             (d)     have sufficient minimum contacts with the State of Texas such that
                     the assumption of jurisdiction will not offend traditional notions of
                     fair play and substantial justice; and/or

             (e)      have agreed to submit to the jurisdiction of this Court.

       6.      The damages sought herein are within the jurisdictional limits ofthis Court,

Plaintiffs seek monetary relief over $1,000,000,

       7.      Venue is proper in Harris County, Texas pursuant to Sections 15.002 and

15.032 of the Texas Civil Practice and Remedies Code.

                                     JURY DEIVIAND

       8.      Pursuant to Rule 216 of the Texas Rules of Civil Procedure, PN2 demands

a trial by jury.




                                              2
Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 3 of 15




                                  NATURE OF CASE

       9.     This action arises out of Defendants' wrongful refusal to pay for loss and

 damage caused by Hurricane Harvey.

                                       The Policy

       10.    For good and valuable consideration, Defendants (collectively, "Insurers")

 issued Commercial Property Insurance Policy No. ZDD-D00464&-01 (the "Policy").

                                       The Claim

       1 1.   PN2 owns commercial real estate in Houston, Texas, including the tnulti-

story commercial office building located at 1445 North Loop W., Houston, Texas, 77008

(the "PN2 building"). PN2 leases office space in the PN2 building to commercial

tenants.

       12.    Hurricane Harvey initially made landfall on the Texas coast on or about

 August 25, 2017. It made a second landfall and then stalled, producing catastrophic

rainfall over the Houston area over the ensuing days. Harris County Flood Warning

System data indicates that areas near the PN2 building had Major Rainfall of 14.56

 inches that occurred on August 27, 2017.

        13.   Hurricane Harvey caused substantial damage to the PN2 building, which

 damage and resulting loss is covered under the Policy.

        14.   Thereafter, PN2 provided timely notice of its claim for loss and damage

 under the Policy.   As a result of the damage to the PN2 building, PN2 has incurred

 significant damages 'and costs, including but not limited to structural damage,

 remediation costs, and building repairs. Although PN2 provided voluminous information


                                            3
Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 4 of 15




to Insurers demonstrating the damages and losses incurred by PN2, Insurers have made

only limited, partial payments for certain items, and have otherwise refused to

acknowledge the full extent of the damages and losses, or to honor their contractual and

legal obligations owed to PN2.

                                   CAUSES OF ACTION

                                Count I — Breach ofContract

       15.     PN2 repeats and realleges the allegations contained in the paragraphs above

as if fully set forth herein.

       16.     The Insurers' failure to pay the full amount of PN2's losses and damages

caused by Hurricane Harvey constitutes a material breach of the Policy. The Insurers'

breach has proximately caused damages to PN2,for which damages PN2 now sues.

       17.     As a result of the Insurers' breach of contract, 1'1\12 is entitled to recover its

actual damages.

       18.     Pursuant to Section 38.001(8) of the Texas Civil Practice and Remedies

Code,PN2 is also entitled to recover a reasonable amount for attorneys' fees to prosecute

this action.

                      Count 2 — Violations of the Texas Insurance Code

      • 19.    PN2 repeats and realleges the allegations contained in the paragraphs above

as if fully set forth herein.

       20.     PN2 and the Insurers ore persons as defined in the Texas Insurance Code.

in their dealings with PN2, the Insurers engaged in at least the following unfair and

deceptive practices in the business of insurance:


                                               4
Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 5 of 15




       a.      Tex. Ins. Code § 541.060(a)(1) — the Insurers misrepresented to PN2 a
               material fact or Policy provision relating to coverage at issue.

       b.     Tex. Ins. Code § 541.060(a)(2)(A) — the Insurers failed to attempt in good
              faith to effectuate a prompt, fair, and equitable settlement of PN2's claims
              when the Insurers' liability has become reasonably clear.

       c.      Tex. Ins. Code § 541.060(a)(6) — the Insurers undertook to enforce a full
               and final release when the Insurers had made only a partial payment.

       d.      Tex, Ins. Code § 541.060(a)(7) — the Insurers refused to pay PN2's claim
               without conducting a reasonable investigation.

       21.     As a result of these and other violations of the Texas Insurance Code,PN2

is entitled to recover its actual damages, plus court costs and reasonable attorneys' fees.

Tex, Ins. Code § 541.152(a)(1). In addition, because the Insurers knowingly committed

the aforementioned violations, PN2 is entitled to an amount not to exceed three times the

amount of actual damages. Tex. Ins. Code § 541.152(b).

                 Count 3 — Violation of the Prompt Payment ofClaims Act

       22.     PN2 repeats and realleges the allegations contained in the paragraphs above

as if fully set forth herein.

       23.     As a result of their failure to pay PN2's claim promptly, the Defendants

violated Chapter 542 of the Texas Insurance Code—the Prompt Payment of Claims Act.

After receiving all items, statements, and forms reasonably required under section

542.055, Defendants delayed payment of the claim in violation of the Act.

       24.     Defendants, therefore, owe PN2, in addition to the amount of the claim,

interest on the amount of the claim at the rate of 18 percent a year as damages, together

with reasonable and necessary attorneys' fees. Tex.Ins. Code § 542.060(a).



                                             5
Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 6 of 15




                  Count 4 — Violations ofthe Deceptive Trade Practices. Act

         25,   PN2 repeats and realleges the allegations contained in the paragraphs above

as if fully set forth h.erein.

         26.   PN2 is a consumer within the meaning of the Texas Deceptive Trade

Practices—Consumer Protection Act(DTPA). Tex.Bus.& Corn. Code § 17.45(4).

         27.    Each of the Insurance Code violations described above constitutes a

violation of the DTPA pursuant to its tie-in provision for Insurance Code violations. Tex.

Bus. & Cam. Code § I 7.50(a)(4).

         28.    Defendants' violations of the DTPA were a producing cause of PN2's

damages. As a result of Defendants' violations of the DTPA,PN2 is entitled to recover

the amount of economic damages found by the trier of fact together with reasonable and

necessary attorneys' fees and court costs. Tex. Bus. & COM.Code § 17.50(b)(1) &(c).

         29.    Additionally, because Defendants' conduct was committed knowingly and

intentionally, PN2 is.entitled to recover three times the amount of economic damages.

Tex. Bus.& Corn. Code § 17.50(b)(1):

                   Coun t 5 — Breach olDutv of Good.Faith & Fair .Dcafing

         30.   PN2 repeats and realleges the allegations contained in the paragraphs above

as if fully set forth herein.

         31.    The relationship between an insurer and its insured is a special relationship.

That special relationship imposcs a duty on an insurer to deal fairly and in good faith with

its   insured. By virtue of the Policy, the Insurers owe PN2 a duty of good faith and fair

dealing.


                                               6



                                                                                                 1
Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 7 of 15




        32.    Through the conduct described above, the Insurers breached
                                                                          the common
 law duty ofgood faith and fair
                                  dealing owed to PN2 under the Policy.
       33.    The Insurers' breach If its common law duty of good faith and fair dealing

has resulted in damages to PN2,and PN2 is entitled to recover its actual
                                                                           damages.
       34.    As a result of the Insurers' breach of their common law duty of good faith

and fair dealing,PN2 seeks, in additit al to its actual damages, exemplary damages.

                              CONDUIONS PRECEDENT

       35.    All conditions precedent including but not limited to any demand or notice

requirements under the DTPA or tile Texas Insurance Code, have occurred, been

performed, been waived, been excused; or are not required due to impracticability.

       36.    Pursuant to Insurance Code § 542A.003(d), presuit notice by PN2 is

impracticable because, in their claim denial letter dated July 30, 2019, Insurers take the

 position that PN2 "may not bring a legal action against [insurers] .., unless the action is
                                       I
 brought within 2 years after the date on which the direct physical loss or damage

 occurred." Although PN2 does not agree with Insurers, or concede that the policy can
                                       0
 override Texas law regarding limitations, PN2 nevertheless has a reasonable basis for

 believing there is insufficient time to give the presUit notice before the limitations period

 will expire, given Insurers' July 30, 2019, position and written representations.

                                           PRAYER

         wriBREr0RE,Plaintiff P142 prays that Docendants be cited w appear and, after a
                               L,     C    '0
 trial on the merits, that the Court enter judgment nward:ng PN2 the following:




                                               7
Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 8 of 15




   1,    All actual damages, both direct and consequential, as
                                                               alleged herein and/or
         that may be proved at trial;

   2.   Statutory damages riot to exceed three times the amount of actual damages
        for violation of the Texas Insurance Code and the DTPA;

   3.   Exemplary damages

   4.   Interest on the amoui t of its claim at a rate of 18% per year as damages;

   5.   Reasonable and necessary attorneys' fees incurred in the prosecution of this
        lawsuit, as well as such fees incurred in all subsequent appellate
        proceedings;

   6.   Pm-judgment and post-judgment interest as allowed by law at the
        maximum legal rate.

   7.   Costs of Court; and

   8.   All other relief, general or special, at law or in equity, to which PN2 may be
        justly entitled.      a

                                    Respectfully submitted,

                                    BECK REDDEN LLP


                              zi    By:
                                       Jeil.f    0 ub
                                       Silo Bar No.00793823
                                       iRoluhfibbeckredden.com
                                       David W.Jones
                                       State Bar No.00790980
                              1        djones@beekredden.com
                                    1221 McKinney, Suite 4500
                                    Houston, Texas 77010
                                    Telephone: 713/951-3700
                                    Telecopier: 713/951-3720
                                                v
                                     COUNSEL FOR PN2-1445 LTD.



                                                E'
                                        8 .




                                           .4
                                                                                         0\
           Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 9 of 15
                                                                                                                             8/29/2019 10:31 AM
                                                                                                   Marilyn Burgess - District Clerk Harris County
                            Marilyn Burgess                                                                             Envelope No. 36382488
                                                                                                                                By: Anais Aguirre
                                                                                                                      Filed: 8/29/2019 10:31 AM
                            H ARRIS COUNTY DISTRICT CLERK
                           201 Caroline I P.O. Box 4651 I Houston, Texas 77210-4651 I 832-927-5800 www.hcdistrictclerk.com


                                                Request for Issuance of Service

CASE NUMBER:         2019-59294                                    CURRENT COURT:             281's Judicial District

Name(s) of Documents to be served:   Plaintiff's Original Petition
                                                                                                         4

FILE DATE: 08/23/2019 Month/Day/Year

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears                                       he Pleading To Be
Served):
                                                                                          o
Issue Service to:         Massachusetts Bay Insurance Company
                                                                                       O
Address of Service: 1999 Bryan Street, Suite 900
City, State & Zip:        Dallas, Texas 75201-3136
                                                                                O
Agent (if applicable) CT Corporation System
TYPE OF SERVICE/PROCESS TO BE ISSUED:(Chet                                     proper Box)

❑ Citation         ❑ Citation by Posting ❑                Citati            ublication                Citations Rule 106 Service
n Citation Scire Facias                                   Ne
E Temporary Restraining Order                      ❑             pt                              ❑ Notice
n Protective Order
      Secretary of State Citation ($12.00)                Capias (not an E-Issuance) Li Attachment
E     Certiorari                                          Highway Commission ($12.00)
❑ Commissioner of Insurance($                    )       Hague Convention ($16.00)                ❑ Garnishment
❑     Habeas Corpus                                n Injunction                                   L Sequestration
 ❑ Subpoena                      0
                                     (9
❑ Other(Please Desc
(See additional For              Post Judgment Service)
  SERVICE BY    ck one):
  ATTORNE       K-UP(phone)                                                      E-Issuance by District Clerk
  MAIL to at ney at:                                                           (No Service Copy Fees Charged)
P CONSTABLE                                                     Note: The email registered with EfileTexas.gov must be
P CERTIFIED MAIL by District Clerk                              used to retrieve the E-Issuance Service Documents.
                                                                Visit www.hedistrictclerk.com for more instructions.

 C CIVIL PROCESS SERVER - Authorized Person to Pick-up:                                                        Phone:

 L.   OTHER,explain
        Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 10 of 15

Issuance of Service Requested By: Attorney/Party Name: Jeff M.Golub Bar # or ID 00793823
Mailing Address: 1221 McKinney Street, Suite 4500, Houston,TX 77010
Phone Number: (713)951-6281




                                                                           4




                                                      O


                                               o
                                               D


                                       m
          Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 11 of 15
                                                                                                                              8/29/2019 10:31 AM
                                                                                                    Marilyn Burgess - District Clerk Harris County
                           Marilyn Burgess                                                                               Envelope No. 36382488
                                                                                                                                 By: Anais Aguirre
                                                                                                                       Filed: 8/29/2019 10:31 AM
                            H ARRIS COUNTY DISTRICT CLERK
                           201 Caroline I P.O. Box 4651   Houston, Texas 77210-4651 1832-927-5800 I www.hcdistrictclerk.com


                                                Request for Issuance of Service

CASE NUMBER:        2019-59294                                      CURRENT COURT:           281st Judicial District


Name(s) of Documents to be served:   Plaintiffs Original Petition
                                                                                                          4

FILE DATE: 08/23/2019 Month/Day/Year                                                                   \. ,
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears                                        he Pleading To Be
Served):
                                                                                           00
Issue Service to:         The Hanover Insurance Company
                                                                                        O
Address of Service: 1999 Bryan Street, Suite 900
City, State & Zip:        Dallas, Texas 75201-3136
Agent(if applicable) CT Corporation System
TYPE OF SERVICE/PROCESS TO BE ISSUED:(Chec                                      proper Box)
U Citation         Citation by Posting                     Citati          Publication                 Citations Rule 106 Service
n Citation Scire Facias                                     Nei
E Temporary Restraining Order                                      pt                                  Notice
     Protective Order
LI   Secretary of State Citation ($12.00)                  Capias(not an E-Issuance)              E     Attachment
LI   Certiorari                                             Highway Commission ($12.00)
 F.]Commissioner ofInsurance($                      E Hague Convention ($16.00)                    ❑ Garnishment
E    Habeas Corpus                    O
                                      QO            E Injunction                                   I— Sequestration
1 Subpoena
:1
E Other(Please Describ
(See additional For             Post Judgment Service)
   SERVICE BY      ck one):
 H ATTORNE         K-UP(phone)                                                     E-Issuance by District Clerk
   MAIL to atlb ney at:                                                          (No Service Copy Fees Charged)
   CONSTABLE                                                      Note: The email registered with EfileTexas.gav must be
  CERTIFIED MAIL by District Clerk                                used to retrieve the E-Issuance Service Documents.
                                                                  Visit www.hcdistrietelerk.com for more instructions.

L CIVIL PROCESS SERVER - Authorized Person to Pick-up:
I                                                                                                               Phone:

 ri OTHER,explain
       Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 12 of 15

Issuance of Service Requested By: Attorney/Party Name: Jeff M.Golub Bar # or ID 00793823
Mailing Address: 1221 McKinney Street, Suite 4500, Houston,TX 77010
Phone Number: (713)951-6281




                                                               <)o


                                                        D
                                                    c?
                                               o
                                               D
  Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 13 of 15
                                                                                                            9/4/2019 10:27 AM
                                                                                   Marilyn Burgess District Clerk Harris County
                                   Beck Redden.,                                                      Envelope No. 36506546
                                                                                                               By: Brittany Hall
                                                                                                     Filed: 9/4/2019 10:27 AM
                        1 221 McKinney Street, Suite 4500 I Houston, Texas 77010
                                  Phone 713.951.3700 I Fax 713.951.3720
                                          www.beckredden.com
 J EFF GOLUB
jgolub@beckredden.com

                                          September 4, 2019

RE:    RE: Cause No. 2019-59294; PN2-1445 LTD. v. The Hanover Insur'     Company
       and Massachusetts Bay Insurance Company; In the 281'District C f Harris
       County, Texas.




Marilyn Burgess, District Clerk
Harris County District Court
201 Caroline
Houston, Tx 77002                                            O
Ladies and Gentlemen:                              _p
                                                  O
       Please prepare two Citations for the
Insurance Company and (2) Massachusetts
                                                 '.st    for Issuance of Service on (1) The Hanover
                                                    Insurance Company filed August 29, 2019.

       Thank you for your assistance.

                                     c.         Sincerely,

                              0

                                                Jeff M. Golub


                o D
           Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 14 of 15
                                                                                                                                                       9/27/2019 11:18 AM
                                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                        AFFIDAVIT OF SERVICE
                                                                                                                                                  Envelope No. 37188022
                                                                                                                                                           By: Bonnie Lugo
                                                                                                                                                Filed: 9/27/2Q19 11:18 AM
State of Texas                                                    County of Harris                                               281st Judicial District Court

Case Number: 201959294

Plaintiff:
PN2-1445 LTD.
vs.
                                                                                                                           1 11111111111.11141117 1111111
Defendant:
THE HANOVER INSURANCE COMPANY AND MASSACHUSETTS BAY INSURANCE
COMPANY                                                                                                                        D
                                                                                                                               D
For:
Jeff M. Golub
Beck Redden LLP
1221 McKinney Street, Suite 4500
Houston, TX 77010-2010

Received by Compass Process Servers on the 20th day of September, 2019 at 11:33 a    be served on The Hanover Insurance
Company, by serving its Registered Agent: CT Corporation System,1999 Brya         met, Suite 900, Dallas, TX 75201.

1, Martin Burgos, being duly sworn, depose and say that on the 24th day of Sep                               , 2019 at 12:45 pm, 1:

served a CORPORATION by delivering a true copy of the Citation with Pla'      Original Petition with the date of service
endorsed thereon by me, to: Antoinette Williams as Authorized To Ac       t CT Corp for The Hanover.Insurance Company, by
serving its Registered Agent: CT Corporation System, at the eddre       1999 Bryan Street, Suite 900, Dallas, TX 75201, and
Informed said person of the contents therein, in compliance with state es.


I am of sound mind, capable of m         this Affidavit. I am over $..            ge of 18 yeers and 1 am not a party to this suit and have no
Interest in the outcome of the suit.


                                                              DD
                                                              O



                                        DAD
                                       coq
      ,
      0"1""/, STEPHANIE         •CH RAN
            -6:-N3h9fy PUbt   ate of Texa
                 COM in     s 03-26-2023
                   Not-at   31<)46910

                                                                                                                     4
                                                                                                                     . k1 :
                                                                                                  Martin trrg.
Sub •.rib:d an. Sworn to before me on the            day                                          PSC-15898, E              12131/2020
of    r.../..g1 tit     ,--A76/01 by the affiant who is
                        .
person              to me,                                                                         Compass Process Servers
                                                                                                   de ivery@corn passde.com
      VIOL
              BUG
                    .                  UttAi                                                       P.O. Box 11042
NOTA Y                                                                                             Killeen, TX 76547
                                                                                                  (808)619-7499

                                                                                                   Our Job Serial Number; PTC-2019004107

                                         Copyright4D 1982:2019 painbesc Services, 1r e.- Process Server's 1-colbox V8.1a
           Case 4:19-cv-04126 Document 1-3 Filed on 10/22/19 in TXSD Page 15 of 15
                                                                                                                                                    9/27/2019 11:18 AM
                                                                                                                          Marilyn Burgess - District Clerk Harris County
                                                        AFFIDAVIT OF SERVICE
                                                                                                                                               E nvelope No. 37188022
                                                                                                                                                        By: Bonnie Lugo
                                                                                                                                                   9/27/2019 11:18 AM
State of Texas                                                   County of Harris                                              281st Judicial District Court

Case Number: 201959294

Plaintiff:
PN2-1445 LTD.                                                                                                            I Hill   PITP110119!jj4I1106
                                                                                                                                                        I III I
vs.
Defendant:
THE HANOVER INSURANCE COMPANY AND MASSACHUSETTS!my INSURANCE'                                                                     O
COMPANY                                                                                                                     ODD
For:                                                                                                                      0
                                                                                                                          0
Jeff M. Golub
Beck Redden LLP
1221 McKinney Street, Suite 4500
                                                                                                                 O
                                                                                                                 OD
Houston, TX 77010-2010

Received by Compass Process Servers on the 20th day of September, 2019 at 11:33  be served ori•Massachusetts Bay
insurance, by serving its Registered Agent:'CT Corporation System, 1999 Bryktreet, Suite 900, Dallas, TX 75201.

1, Martin Surges, being duly sworn, depose and say that on the 24th day of Sep                          or, 2019 at 12:45 pm,is

served a CORPORATION by delivering a true copy of the Citation with Pla4Q Original Petition with the date of service
endorsed thereon by me, to: Antoinette Williams as Authorized To Ac            CT Corp for Massachusetts Bay Insurance, by
serving its Registered  Agent:  CT Corporation    System,. at the addre Ofr 1999 Bryan Street, Suite 900, Dallas, TX 75201, and
informed said person of the contents therein, in compliance with state t tes.


  am of sound mind, capable of making this Affidavit, I am over_                   e of 18 years and I am not a party to this suit and have no
interest in the outcome of the suit.


                                                            O
                                                            DD


                                      O  DD
                                    (
                                    C\



                   STEPHANIE    COCHRAN
                   Mo*:y,      ate of Texas
                    Comp .,Wes 03-26-2023
         - firm%      .No  • 131946910



                                                                                                 Marti    r s
Subs,rib. d an Sworn to before me on the    day                                                  PSC- '5898, Exp. 12(31/2020
of 7               ,401q by the afflant who is
perso•.11 known to m                                                                             Compass Process Servers
                                                                                                 deliverAcompassde.c.orn
                                                                                                 P.O. Box11042
N                                                                                                Killeen, TX 76647
                                                                                                (888)'619-7499

                                                                                                  Our Job Sena{ Number: PTC-2019004106

                                         Oopyright   1992-2019 Database San:IC(39, Inc.- Proces Server's Teolbox.VS.le
